— Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Before respondent admitted the allegations in the petition, the court did not advise respondent of his right to remain silent, nor did it ascertain that respondent was voluntarily waiving his right to a fact-finding hearing (see, Family Ct Act §§ 741, 321.3 [1]; Matter of Tomika M., 136 AD2d 951). (Appeal from order of Erie County Family Court, Notaro, J.— person in need of supervision.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.